LATTIMORE, J.
Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
The record is here without bills of excep tion. The evidence appears sufficient to support the verdict and judgment. Appellant was found in possession of three gallons of whisky. He was drunk at the time. The only defense offered was his own testimony, in which he said he had the liquor for personal use, and not for sale. This was for the jury, and we are not prepared to say that they were not justified in declining to accept his testimony, and in returning a verdict of guilty.
The judgment will be affirmed.